Exhibit 10.49

 

EXELON CORPORATION

ANNUAL INCENTIVE PLAN

FOR SENIOR EXECUTIVES

(Effective January 1, 2004)

 



--------------------------------------------------------------------------------

 

EXELON CORPORATION

ANNUAL INCENTIVE PLAN

 

FOR SENIOR EXECUTIVES

 

(Effective January 1, 2004)

 

I. Establishment. The Exelon Corporation Annual Incentive Plan for Senior
Executives (the “Plan”) was established by Exelon Corporation (the “Company”)
effective January 1, 2004, subject to the approval by an affirmative vote of a
majority of the shares of common stock of the Company present in person or
represented by proxy at the 2004 annual meeting of stockholders, and shall
terminate as of December 31, 2008, unless terminated earlier by the Board of
Directors of the Company

 

II. Purpose. The purpose of the Plan is to reward achievement of key annual
goals, to enhance the Company’s ability to attract, motivate, reward and retain
certain officers and key executive employees, to strengthen their commitment to
the success of the Company, to promote the near-term objectives of the Company,
and to ensure annual incentive compensation payable to the Company’s Section
162(m) Executives can be eligible to be tax-deductible by the Company.

 

III. Definitions.

 

  A. Award means the annual incentive award payable to a Participant hereunder
with respect to a Plan Year.

 

  B. Committee means the members of the Compensation Committee of the Board of
Directors of the Company who qualify as “outside directors” within the meaning
of Section 162(m) of the Internal Revenue Code; provided that if there are not
at least two such members, then the Committee shall be a committee of at least
two “outside directors” as so defined, appointed by the Board of Directors of
the Company and which satisfies any other applicable requirements of the
principal stock exchange on which the common stock of the Company is then traded
to constitute a compensation committee.

 

  C. Company means Exelon Corporation and any successor thereto.

 

  D. Disability means a physical or mental condition on account of which
benefits under the long-term disability plan of the Company or Subsidiary,
whichever covers the Participant, have commenced.

 

  E. Eligible Executive means an Employee who is a member of the Company’s
strategy and policy committee (or any successor committee) or whose level is
senior vice president (or any equivalent successor level) or higher.

 

  F. Employee means an employee of the Company or a Subsidiary employed in an
executive or officer level position.

 



--------------------------------------------------------------------------------

  G. Incentive Pool means an amount, expressed either as a dollar value or
pursuant to an objective formula or performance measure, that is designated by
the Committee as available to fund Awards for a Plan Year pursuant to Section
VI.A.

 

  H. Internal Revenue Code means the Internal Revenue Code of 1986, as amended,
and all applicable regulations and rulings thereunder as in effect from time to
time.

 

  I. Participant means an Eligible Executive who has been selected by the
Committee to participate in the Plan for a particular Plan Year. Unless the
context requires otherwise, the term “Participant” shall include “Part-Year
Participants” as defined in Section IV.B.

 

  J. Performance Goals means the objective performance goal(s) designated by the
Committee pursuant to Section VI.B. with respect to an Incentive Pool.

 

  K. Plan means this Exelon Corporation Annual Incentive Plan for Senior
Executives as set forth herein and as amended from time to time.

 

  L. Plan Year means the Company’s fiscal year which, as of the effective date
of the Plan, is the calendar year.

 

  M. Pro-ration Fraction means with respect to a Plan Year the number of days a
Part-Year Participant was an Eligible Executive during the Plan Year, divided by
365 (or in the case of a Plan Year of more or less than 365 days, the number of
days in the Plan Year).

 

  N. Required Period means at a time (1) when the outcome of the performance
goals established pursuant to Article VI is substantially uncertain and (2)
either (a) before the commencement of the Plan Year or, (b) (i) in the case of a
12-month Plan Year, not later than 90 days after the commencement of such Plan
Year, (ii) in the case of a Plan Year shorter than 12 months, after no more than
25% of such Plan Year has elapsed, and (iii) in the case of a Participant who
became an Eligible Executive after the first day of the Plan Year, after no more
than 25% of the remainder of such Plan Year has elapsed after the Participant
became an Eligible Executive. Any action required to be taken within the
Required Period may be taken at a later date to the extent permissible under
Section 162(m) of the Internal Revenue Code.

 

  O.

Retirement means a Participant’s termination of employment other than for
“cause” (as defined in the Exelon Corporation Senior Management Severance Plan
as in effect from time to time, or such other employment or severance plan or
agreement governing the terms of the Participant’s termination of employment)
after attaining age 50 with 10 years of service under the Company’s applicable
defined benefit pension plan (including for this purpose any deemed pension
service granted to the Participant under an employment or change in control
agreement to the extent any

 

2



--------------------------------------------------------------------------------

 

applicable vesting or other conditions to such deemed service have been
satisfied upon such termination of employment).

 

  P. Section 162(m) Executive means an Eligible Executive who is a “covered
employee” as defined in Section 162(m) of the Internal Revenue Code.

 

  Q. Subsidiary means a business which is affiliated through common ownership
with the Company, and which is designated by the Committee as an employer whose
employees may be eligible to participate in the Plan, but only with respect to
such period of affiliation.

 

IV. Participation.

 

  A. Generally. Within the Required Period at the beginning of each Plan Year,
the Committee shall designate the Participants (if any) for such Plan Year. Any
individual who is an Eligible Executive as of the first day of the Plan Year may
be designated as a Participant.

 

  B. Individuals Who Become Eligible Executives During a Plan Year. An
individual who becomes an Eligible Executive after the first day of a Plan Year
may be designated as a Participant for the remainder of the Plan Year (a
“Part-Year Participant”) at any time within the Required Period after becoming
an Eligible Executive.

 

V. Administration.

 

  A. The Committee shall administer the Plan.

 

  B. The Committee shall have full and complete authority to establish any rules
and regulations it deems necessary or appropriate relating to the Plan, to
interpret and construe the Plan and those rules and regulations, to correct
defects and supply omissions, to determine the who shall become Participants for
any Plan Year, to determine the performance goals and other terms and conditions
applicable to each Award (including the extent to which any payment shall be
made under an Award in the event of a change in control of the Company), to
certify the achievement of performance goals and approve all Awards (subject to
Section VII.B.), to determine whether and to what extent Awards may be paid on a
deferred basis, to make all factual and other determinations arising under the
Plan, and to take all other actions the Committee deems necessary or appropriate
for the proper administration of the Plan.

 

  C. Notwithstanding the foregoing, the Committee shall not be authorized to
increase the amount of the Award payable to a Section 162(m) Executive that
would otherwise be payable under the terms of the Plan or an Award.

 

  D.

The Committee may from time to time delegate the performance of its ministerial
duties under the Plan to the Company’s Vice President of Corporate Compensation
or

 

3



--------------------------------------------------------------------------------

 

such other person or persons as the Committee may select; except that the power
or authority of the Committee shall not be delegated to the extent such
delegation would cause any Award payable to a Section 162(m) Executive to fail
to be tax-deductible under Section 162(m) of the Code, including but not limited
to the responsibility to certify the extent to which performance goals have been
attained.

 

  E. Subject to Section VII.B., the Committee’s administration of the Plan,
including all such rules and regulations, interpretations and construals,
selections, factual and other determinations, approvals, decisions, delegations,
amendments, terminations and other actions, as the Committee shall see fit shall
be final and binding on the Company and its Subsidiaries, stockholders and all
employees, including Participants and their beneficiaries. Any decision made by
the Committee in good faith in connection with its administration of or
responsibilities under the Plan shall be conclusive on all persons.

 

  F. The Committee may, subject to the limitations described in paragraph D.
above, engage and rely on the advice of such advisors, consultants or data as it
considers necessary or desirable in selecting eligible key employees, in
designating applicable Performance Goals, and in determining attainment of
performance goals and the amount of incentive awards under the Plan, and in
performing its other duties under the Plan.

 

  G. The Company and/or its participating Subsidiaries shall pay the costs of
Plan administration.

 

VI. Performance Goals.

 

  A.

Establishment of Incentive Pool(s). Within the Required Period for each Plan
Year, the Committee shall establish in writing one or more Incentive Pools from
which Awards (if any) will be paid for such Plan Year, and shall designate the
Participants eligible to share in each such Incentive Pool (subject to the
Committee’s right to add new Participants during the Plan Year in accordance
with Section IV.B. above). The amount available under each Incentive Pool (or
portion thereof) shall be based on the attainment of one or more specified
Performance Goals, weighted in such manner as the Committee determines, and may,
but need not be based on or contingent upon the level of achievement of
threshold or target or maximum performance (as set by the Committee) of the
stated Performance Goals. As soon as reasonably practicable after the end of
each Plan Year the Committee shall certify in writing the level of attainment of
each Performance Goal applicable to each Incentive Pool (or portion thereof) and
the amount, if any, of each such Incentive Pool. The Committee shall certify the
amount of each Participant’s maximum Award for each Plan Year within a
reasonable time after the end of such year. If the Company or a Subsidiary or
other business unit fails to meet a threshold or other minimum applicable
Performance Goal, if any, established for it for a Plan Year, the applicable
Incentive Pool shall not be funded to that extent and no related payment shall
be made with respect to Awards to Participants employed by the Company or such
Subsidiary or business unit for such

 

4



--------------------------------------------------------------------------------

 

year, as the case may be and, to the extent other (e.g., target or maximum)
performance goals are established with respect to an Incentive Pool, the funding
of such Incentive Pool shall not exceed the maximum amount that could be paid
based on the extent to which the Committee determines that such goals in excess
of threshold or other minimum goals are actually achieved.

 

  B. Performance Goals. The Performance Goals for each Plan Year may be based
upon the performance of the Company or any Subsidiary, division, business unit
or individual for the Plan Year, using one or more of the following measures as
selected by the Committee: (1) cumulative shareholder value added, (2) customer
satisfaction, (3) revenue, (4) primary or fully-diluted earnings per share, (5)
net income, (6) total shareholder return, (7) earnings before interest, taxes,
depreciation and amortization (or any combination thereof), (8) cash flow(s),
including operating cash flows, free cash flow, discounted cash flow return on
investment and cash flow in excess of cost of capital (or any combination
thereof), (9) economic value added, (10) return on equity, (11) return on
capital, (12) return on assets, (13) net operating profits after taxes, (14)
stock price increase, (15) return on sales, (16) debt to equity ratio, (17)
payout ratio, (18) asset turnover, (19) ratio of share price to book value of
shares, (20) price/earnings ratio, (21) employee satisfaction, (22) diversity,
(23) market share, (24) operating income, (25) pre-tax income, (26) safety, (27)
diversification of business opportunities, (28) expense ratios, (29) total
expenditures, (30) completion of key projects, (31) dividend payout as
percentage of net income, (32) direct margin, (33) expense reduction, or (34)
any individual performance objective which is measured solely in terms of
quantitative targets related to the Company, any Subsidiary or the Company’s or
Subsidiary’s business. Such individual performance measures related to the
Company, any Subsidiary or the Company’s or Subsidiary’s business may include:
(a) production-related factors such as generating capacity factor, performance
against the INPO index, generating equivalent availability, heat rates and
production cost, (b) transmission and distribution-related factors such as
customer satisfaction, reliability (based on outage frequency and duration), and
cost, (c) customer service-related factors such as customer satisfaction,
service levels and responsiveness and bad debt collections or losses, and (d)
relative performance against other similar companies in targeted areas. Each
Performance Goal may be expressed on an absolute or relative basis and may
include comparisons based on current internal targets, the past performance of
the Company, its Subsidiaries or business units or the past or current
performance of other companies (including industry or general market indices),
or a combination of any of the foregoing, and may be applied at various
organizational levels.

 

  C.

Impact of Extraordinary Items or Changes in Accounting. The measures used in
establishing Performance Goals for a Plan Year shall be determined in accordance
with generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Company’s audited consolidated financial
statements (in each case, to the extent applicable), without regard to (i)
non-cash impairments, gains or losses on the sale or other disposition of assets
or businesses, or severance charges or (ii) changes in accounting, unless, in
each case, the Committee decides otherwise

 

5



--------------------------------------------------------------------------------

 

within the Required Period for the Plan Year or as otherwise required or
permitted under Section 162(m) of the Internal Revenue Code.

 

VII. Determination of Award Amounts for Any Plan Year.

 

  A. Maximum Awards. The maximum Award payable to any Participant with respect
to a Plan Year shall be the lesser of five million dollars ($5,000,000.00) or a
portion of the Incentive Pool(s) applicable to such Participant determined as
follows:

 

  1. If the Chief Executive Officer is a Participant, the Chief Executive
Officer’s maximum Award shall be an amount equal to not more than 25% of the
amount of each Incentive Pool in which he or she participates for the Plan Year.

 

  2. The portion of each Incentive Pool not allocated to the Chief Executive
Officer (e.g., the remaining 75% of an Incentive Pool in which the Chief
Executive Officer participates and 100% of any other Incentive Pool) shall be
divided into shares. There shall be one share for each Participant who is
initially designated by the Committee for the Plan Year plus, for each Part-Year
Participant, one share multiplied by such Part-Year Participant’s Pro-ration
Fraction. The number of shares shall not be reduced in the event a Participant
for any reason fails to receive an Award. Thus the number of shares may be
increased (thereby reducing the value of each share) but not decreased during
the Plan Year. The maximum Award for a Participant shall be one share, and the
maximum Award for each Part-Year Participant shall be one share times such
part-Year Participant’s Pro-ration Fraction.

 

  B. Committee Discretion to Determine Amount of Award. The Committee shall have
absolute discretion to reduce the amount of the Award payable to any Participant
for any Plan Year below the maximum Award determined under Section VII.A., and
the Committee may decide not to pay any Award to a Participant for the Plan
Year, based on such criteria, factors and measures as the Committee in its sole
discretion may determine, including but not limited to individual performance or
impact and financial and other performance or financial criteria of the Company,
a Subsidiary or other business unit in addition to those listed in Section VI.B.
The reduction of the Award payable to any Participant (or the decision of the
Committee not to pay an Award to a Participant for a Plan Year) shall not affect
the maximum Award payable to any other Participant for such Plan Year.
Notwithstanding the foregoing, the Committee’s determination of the Award for
officers at the level of Executive Vice President and above shall be subject to
ratification by the Company’s Board of Directors. The Committee shall certify
the amount of the Award to be paid to each Participant.

 

  C. Effect of Termination of Employment.

 

  1.

Except in the case of a Participant who has a termination of employment during a
Plan Year on account of Retirement, death or Disability, a Participant must be
an

 

6



--------------------------------------------------------------------------------

 

Employee at the end of a Plan Year to be eligible to receive an Award for that
Plan Year. A Participant will become entitled to an Award with respect to a Plan
Year on the later to occur of the end of the Plan Year for which the Award is
determined and the date the Committee certifies the amount of the Award to which
the Participant is entitled for such year by written communication to the
Participant, which will normally be within approximately two and one-half months
after the end of the Plan Year. No portion of an Award shall be treated as
earned by a Participant prior to such date.

 

  2. A Participant who has a termination of employment prior to the last day of
a Plan Year on account of Retirement, death or Disability shall be eligible to
receive an Award for such Plan Year, the amount of which shall be determined by
the Committee in its sole discretion but which shall not exceed the maximum
amount determined under Section VII.A.

 

  3. Notwithstanding the foregoing, if a Participant is employed pursuant to an
employment agreement between the Participant and the Company or a Subsidiary
which has been approved by the Compensation Committee of the Company’s Board of
Directors, (an “Employment Agreement”) or is subject to another separation or
change in control plan or policy of the Company, and such Employment Agreement,
plan or policy provides other applicable rules or procedures for the
determination of the Participant’s incentive award and entitlement thereto in
the event of termination of employment, the provisions of such Employment
Agreement, plan or policy shall be controlling with respect to the determination
of the amount of, and the Participant’s entitlement to, any Award under the Plan
with respect to the Participant.

 

  D. Source, Time and Manner of Payment, Interest. Each Participant’s Award for
a Plan Year shall be paid in cash, solely from the general assets of the Company
or its Subsidiaries, without interest, as soon as reasonably practicable after
the Committee certifies the amount of the Award. Any Awards payable to
Participants who have had a termination of employment during the Plan Year on
account of Retirement, death or disability shall be payable at the same time
other Participants receive Awards under the Plan.

 

  E. Designation of Beneficiaries. Each Participant from time to time may name
any person or persons (who may be named concurrently, contingently or
successively) to whom the Participant’s Award under the Plan is to be paid if
the Participant dies before receipt of the Award. Each such beneficiary
designation will revoke all prior designations by the Participant, shall not
require the consent of any previously named beneficiary, shall be in a form
prescribed or permitted by the Company’s Vice President of Corporate
Compensation, and will be effective only when filed with the Company’s Vice
President of Corporate Compensation during the Participant’s lifetime. If a
Participant fails to so designate a beneficiary before death, or if the
beneficiary so designated predeceases the Participant, any Award payable after
the Participant’s death shall be paid to the Participant’s estate.

 

7



--------------------------------------------------------------------------------

VIII. No Assignment of Rights. No Participant or other person shall have any
right, title or interest in any Award under this Plan prior to the payment
thereof to such person. The rights or interests of Participants under this Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntarily or involuntarily, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge, garnish, execute on,
levy or otherwise dispose of any right to an Award or any payment hereunder
shall be void.

 

IX. No Greater Employment Rights. The establishment or continuance of this Plan
shall not affect or enlarge the employment rights of any Participant or
constitute a contract of employment with any Participant, and nothing herein
shall be construed as conferring upon a Participant any greater rights to
employment than the Participant would otherwise have in the absence of the
adoption of this Plan.

 

X. No Right to Ongoing Participation. The selection of an individual as a
Participant in the Plan for any Plan Year shall not require the selection of
such individual as a Participant for any subsequent Plan Year, or, if such
individual is subsequently so selected, shall not require that the same
opportunity for incentive award provided the Participant under the Plan for an
earlier Plan Year be provided such Participant for the subsequent Plan Year.

 

XI. No Personal Liability. Neither the Company, it’s Subsidiaries nor any
Committee member or its delegate shall be personally liable for any act done or
omitted to be done in good faith in the administration of the Plan.

 

XII. Unfunded Plan. No Participant or other person shall have any right, title
or interest in any property of the Company or its Subsidiaries, and nothing
herein shall require the Company or any Subsidiaries to segregate or set aside
any funds or other property for the purpose of making any payment under the
Plan.

 

XIII. Facility of Payment. When a person entitled to an incentive award under
the Plan is under legal disability, or, in the Committee’s opinion, is in any
way incapacitated so as to be unable to manage such person’s affairs, the
Committee may direct the payment of an incentive award directly to or for the
benefit such person, to such person’s legal representative or guardian, or to a
relative or friend of such person. Any payment made in accordance with the
preceding sentence shall be a full and complete discharge of any liability for
such payment under the Plan, and neither the Committee nor the Company or any
Subsidiary shall be under any duty to see to the proper application of such
payment.

 

XIV. Withholding for Taxes and Benefits. The Company and its Subsidiaries, as
applicable, may withhold from any payment to be made by it under the Plan all
appropriate deductions for employee benefits, if applicable, and such amount or
amounts as may be required for purposes of complying with the tax withholding
obligations under federal, state and local income and employment tax laws.

 

XV.

Amendment and Termination. The Board of Directors of the Company may amend the
Plan at any time and from time to time, in whole or in part, and may terminate
the Plan at

 

8



--------------------------------------------------------------------------------

 

any time, which amendment or termination may include the modification, reduction
or cancellation of any prospective Award hereunder which has not been earned and
vested pursuant to the terms of the Plan prior to the time of any such amendment
or termination, provided that no such amendment or termination shall change the
terms and conditions of payment of any Award the final amount of which the
Committee has certified to a Participant. Notwithstanding the foregoing, any
amendment to the Plan that changes the class of Employees eligible to
participate, changes the Performance Goals, or increases the maximum dollar
amount that may be paid to a Participant for a Plan Year shall not be effective
with respect to Section 162(m) Executives unless such amendment is approved by
the holders of the Company’s common stock.

 

XVI. Section 162(m) Conditions. The Company intends for this Plan and any Awards
to satisfy, and to be interpreted in such manner as to satisfy the provisions of
Section 162(m) of the Internal Revenue Code with respect to all Section 162(m)
Executives. Any provision, application or interpretation of the Plan that is
inconsistent with such intent shall be disregarded.

 

XVII. Applicable Law. The Plan shall be construed under the laws of the State of
Illinois, other than its laws with respect to choice of laws.

 

9